Citation Nr: 0429582	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-06 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of an injury to the right leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1958 to May 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Togus, Maine, which determined that the veteran did not 
submit new an material evidence to reopen the claim for 
entitlement to service connection for residuals of a right 
leg injury.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  The veteran's service medical records are not available.  
The National Personnel Records Center (NPRC) in St. Louis, 
Missouri informed the RO that the records were destroyed in a 
fire.  

2.  In July 1999, VA received the veteran's claim for 
entitlement to service connection for residuals of a right 
leg injury; by rating decision dated in February 2000, the RO 
denied the veteran's claim; the RO notified the veteran of 
the denial; the veteran did not appeal the RO's denial, and 
the decision became final.  

3.  Evidence obtained since the RO's February 2000 final 
decision while new, is not material, as it does not bear 
directly and substantially on the issue of service 
connection, and which by itself, or in connection with the 
evidence previously reviewed, is not related to an 
unestablished fact necessary to substantiate the veteran's 
claim.  


CONCLUSIONS OF LAW

1.  The RO's February 2000 rating decision, which denied the 
veteran's claim for entitlement to service connection for 
residuals of a right leg injury is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 
(2003).  

2.  New and material evidence sufficient to reopen a claim 
for entitlement to service connection residuals of a right 
leg injury has not been submitted and the requirements to 
reopen the veteran's claim have not been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In July 1999, VA received the veteran's claim for entitlement 
to service connection for residuals of a right knee injury.  
The RO denied the veteran's claim for entitlement to service 
connection in February 2000.  The veteran was notified of the 
denial; however, he did not appeal the decision.  

In a statement received at the RO in April 2001, the veteran 
requested that his claim for service connection for a right 
leg disability be reopened.  By correspondence dated in July 
2001, the RO informed the veteran of the requirements of 
VCAA.  In correspondence dated in February 2002, the RO 
informed the veteran of what was necessary to reopen his 
claim for service connected benefits.  In March 2002, the RO 
denied the veteran's claim on the basis that new and material 
evidence had not been submitted.  

The veteran filed a timely Notice of Disagreement with the 
RO's denial.  The RO sent the veteran another letter, dated 
in June 2002, which informed the veteran of what was 
necessary to substantiate his claim.  The RO issued a 
Statement of the Case RO in February 2003.  

The Board concludes that the discussions contained in the 
following documents, have provided the veteran with the 
appropriate law and regulations: the July 2001 correspondence 
pertaining to the requirements of VCAA; the February 2002 
correspondence informing the veteran of what information was 
necessary to substantiate the veteran's claim; and the 
Statement of the Case, dated in February 2003.  

Factual Background

As a preliminary matter, the Board notes that the veteran's 
service medical records are unavailable.  However, his DD 
Form 214 (Armed Forces of the United States Report of 
Transfer or Discharge) listed the veteran's military 
occupational specialty as an aircraft mechanic.  

In July 1994, the RO attempted to obtain the veteran's 
service medical records.  The National Personnel Records 
Center (NPRC) responded to the RO's request, by indicating 
that there were no medical records on file at NPRC and that 
the records were destroyed in a fire.  In August 1994, the 
veteran completed the Request for Information Needed to 
Reconstruct Medical Data form.  The Board notes that in a 
case such as this, the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  See OHare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In October 1994, the RO denied the veteran's claim for 
entitlement to service connection for residuals of a right 
leg injury.  Prior to the RO's October 1994 unappealed 
decision, the veteran's claims file consisted of VA Form 
DD214 and a Request for Information Needed to Reconstruct 
Medical Data form.  There were also requests from the RO, to 
NPRC, for the veteran's service medical records.  There were 
no medical records, VA or non-VA, associated with the 
veteran's claims file.  A reply from the National Personnel 
Records Center in August 1994 was to the effect that a search 
of the 509th Org. Mts. Sq. found no pertinent information, 
and dental records and tests could not be reconstructed.

By rating decision, dated in October 1994, the RO determined 
that entitlement to service connection was not warranted 
because the veteran did not submit evidence of a current 
right leg disability.  The veteran did not appeal the RO's 
denial, and the decision became final.  

An October 1999 private medical treatment record showed that 
the veteran was treated for anterior lower thigh pain.  He 
related the history of the right leg injury, indicating that 
he sustained the injury to the area of the lower right thigh 
while in service in February 1961.  He was struck by a heavy 
plate, with force, over the quadriceps tendon.  He used 
crutches for two weeks.  Over the years, he experienced low-
grade periodic pain in the region of the quadriceps tendon 
suprapatellar.  After examination of the veteran, the 
following diagnosis was noted:  x-rays of multiple views of 
the right knee reveal chondral calcinosis, patella aspect of 
the knee.  There was no evidence of arthrosis.  The appraisal 
portion of the examination showed acute quadriceps 
tendinitis, and aggravation of an old service related injury, 
precipitated by increased activity, exercise involving 
quadriceps on a stationary bicycle.  

Thereafter, the RO scheduled the veteran for a VA examination 
of the right distal thigh.  On VA examination, dated in 
December 1999, the examiner reported the history of the 
veteran's right thigh disability, indicating that the while 
the veteran was in service, a heavy piece of equipment fell 
from above and struck him in his right leg, just above the 
knee.  The examiner's impression was status post 
injury/contusion of the right quadriceps muscle (rectus 
femoris tendon) with localized scarring and minimal 
limitation of motion.  

A March 2000 rating action denied service connection for a 
right leg disorder.  The veteran did not appeal that 
decision.

The evidence received subsequent to March 2000 includes a 
statement in support of his claim, dated in November 2001, 
wherein the veteran stated the history of his injury to the 
right leg, as well as the symptoms he experienced as a result 
of the injury to the right leg.  He also indicated that he 
made efforts to obtain lay statements, so that he could 
submit the statements in support of his claim.  To date, he 
has been unsuccessful in obtaining lay statements.  

By rating decision, dated in March 2002, the RO denied the 
veteran's claim to reopen the claim for service-connected 
benefits, on the basis that the veteran did not submit new 
and material evidence.  

The RO received some of the veteran's service personnel 
records in May 2002.  These records showed that the veteran 
was an Aircraft Mechanic.  He was responsible for inspection, 
repairs, maintenance, and modification of Aircraft.  He also 
performed flight mechanic functions.  

Law and Regulations

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West Supp. 2002).  

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  This amendment is effective only for 
claims filed on or after August 29, 2001.  In the veteran's 
case, the claim to reopen the claim for entitlement to 
service connected benefits was received in March 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition. 38 
U.S.C.A. § 5108.  According to VA regulation, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The provisions of 38 U.S.C.A. §  5108 require a review of all 
evidence submitted by a veteran since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  In March 2002, the RO 
determined that the veteran had not submitted new and 
material evidence.  The veteran appealed the claim to the 
Board.  The Board, in the first instance, must rule on the 
matter of reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board's decision is favorable to 
the veteran, the claim must be opened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29, 1994).  

Analysis

The RO's February 2000 rating decision denied entitlement to 
service connection for residuals of a right leg injury.  The 
RO notified the veteran of the denial; the veteran did not 
appeal the decision, and it became final.  At the time of 
that decision, the service medical records were determined to 
be unavailable.  Of record was a private medical report, 
dated in October 1999, which indicated that the veteran was 
seen for complaints of anterior lower thigh pain.  The 
veteran related the history of the right leg injury, 
indicating that he sustained the injury to the area of the 
lower right thigh while in service in February 1961.  He was 
struck by a heavy plate, with force, over the quadriceps 
tendon.  He used crutches for two weeks.  Over the years, he 
has experienced low-grade periodic pain in the region of the 
quadriceps tendon suprapatellar.  

On VA examination, dated in December 1999, the veteran 
related the history of his injury.  The examiner's impression 
was status/post injury/contusion, right quadriceps muscle 
(rectus femoris tendon) with localized scarring and 
limitation of motion.  

Subsequent to the February 2000 decision, new evidence, by 
way of service personnel records were received.  However, 
this evidence while new, in that it has not been considered 
previously, is not material as it does not bear directly and 
substantially on the specific matter currently under 
consideration.  This evidence is cumulative in that it 
confirms the previously known fact that the veteran was an 
aircraft mechanic.  However, when evaluated by itself or in 
connection with the evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, see 38 C.F.R. § 3.156(a).  
Simply stated, the new evidence does not point to any right 
leg injury in service.

The Board concludes that new and material evidence has not 
been added to the record; therefore, the veteran's claim for 
service connection for residuals of a right leg injury is not 
reopened.  


ORDER

New and material evidence not having been submitted to reopen 
the claim for entitlement to service connection for residuals 
of a right leg injury, the appeal denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



